UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6126 DREYFUS PENNSYLVANIA MUNICIPAL MONEY MARKET FUND (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/29/12 FORM N-Q Item 1. Schedule of Investments. - 2 - STATEMENT OF INVESTMENTS Dreyfus Pennsylvania Municipal Money Market Fund February 29, 2012 (Unaudited) Coupon Maturity Principal Short-Term Investments101.0% Rate (%) Date Amount ($) Value ($) Allegheny County Industrial Development Authority, Revenue (The Bradley Center) (LOC; National City Bank) 0.23 3/7/12 890,000 a,b 890,000 Beaver County Industrial Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Citibank NA) 0.15 3/7/12 5,700,000 a 5,700,000 Berks County Industrial Development Authority, Manufacturing Facilities Revenue (The Bachman Company Project) (LOC; PNC Bank NA) 0.19 3/7/12 200,000 a,b 200,000 Berks County Industrial Development Authority, Revenue (KTB Real Estate Partnership Project) (LOC; M&T Trust) 0.45 3/7/12 1,350,000 a,b 1,350,000 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 0.32 8/2/12 7,800,000 7,800,000 Blair County Industrial Development Authority, Revenue (News Printing Company, Inc. Project) (LOC; PNC Bank NA) 0.20 3/7/12 2,975,000 a,b 2,975,000 Bradford County Industrial Development Authority, Revenue (State Aggregates Inc. Project) (LOC; M&T Trust) 0.36 3/7/12 1,140,000 a,b 1,140,000 Bucks County Industrial Development Authority, IDR (Dunmore Corporation Project) (LOC; Wells Fargo Bank) 0.35 3/7/12 440,000 a,b 440,000 Butler County Industrial Development Authority, IDR, Refunding (Wetterau Finance Company Project) (LOC; U.S. Bank NA) 0.19 3/7/12 1,940,000 a,b 1,940,000 Delaware County Industrial Development Authority, Revenue (Astra Foods, Inc. Project) (LOC; Wells Fargo Bank) 0.35 3/7/12 1,370,000 a,b 1,370,000 Erie County Hospital Authority, Health Facilities Revenue (Saint Mary's Home of Erie Project) (LOC; Bank of America) 0.24 3/7/12 2,100,000 a 2,100,000 Erie County Hospital Authority, Health Facilities Revenue (Saint Mary's Home of Erie Project) (LOC; Bank of America) 0.24 3/7/12 6,000,000 a 6,000,000 Geisinger Authority, Health System Revenue (Geisinger Health System) (Liquidity Facility; TD Bank) 0.09 3/1/12 4,000,000 a 4,000,000 Geisinger Authority, Health System Revenue (Geisinger Health System) (Liquidity Facility; U.S. Bank NA) 0.09 3/1/12 3,000,000 a 3,000,000 Jackson Township Industrial Development Authority, IDR (Everlast Roofing Inc. Project) (LOC; M&T Trust) 0.36 3/7/12 3,135,000 a,b 3,135,000 JPMorgan Chase Putters/Drivers Trust (Series 3778Z) (Philadelphia, Airport Revenue) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.36 3/7/12 4,325,000 a,c,d 4,325,000 Lancaster County, GO Notes 2.25 11/1/12 100,000 101,063 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Trust) 0.16 3/7/12 500,000 a 500,000 Lancaster County Hospital Authority, Health System Revenue (The Lancaster General Hospital Refunding Project) (LOC; Bank of America) 0.21 3/1/12 1,100,000 a 1,100,000 Lancaster Industrial Development Authority, Revenue (Henry Molded Products Project) (LOC; M&T Trust) 0.46 3/7/12 1,430,000 a,b 1,430,000 Lower Merion School District, GO Notes (LOC; State Street Bank and Trust Co.) 0.16 3/7/12 8,540,000 a 8,540,000 Luzerne County Industrial Development Authority, IDR (PennSummit Tubular LLC Project) (LOC; Wells Fargo Bank) 0.30 3/7/12 1,000,000 a,b 1,000,000 Luzerne County Industrial Development Authority, Revenue (Cornell Iron Works Project) (LOC; Bank of America) 0.35 3/7/12 1,000,000 a,b 1,000,000 Mars Area School District, GO Notes 1.00 3/1/13 2,275,000 2,281,711 Montgomery County Industrial Development Authority, Revenue (Fountain of Life Christian Academy Project) (LOC; JPMorgan Chase Bank) 0.22 3/7/12 3,220,000 a,b 3,220,000 Montgomery County Industrial Development Authority, Revenue (Recigno Laboratories, Inc. Project) (LOC; Wells Fargo Bank) 0.35 3/7/12 1,755,000 a,b 1,755,000 North Penn Water Authority, Water Revenue (LOC; U.S. Bank NA) 0.17 3/7/12 5,000,000 a 5,000,000 Northampton County Industrial Development Authority, IDR (Dorst America Project) (LOC; Bank of America) 0.28 3/7/12 480,000 a,b 480,000 Northumberland County Industrial Development Authority, Revenue (Drug Plastics and Glass Company Project) (LOC; Wells Fargo Bank) 0.35 3/7/12 1,400,000 a,b 1,400,000 Pennsylvania, GO Notes (Citigroup ROCS, Series RR II R-14002) (Liquidity Facility; Citibank NA) 0.16 3/7/12 2,200,000 a,c,d 2,200,000 Pennsylvania, GO Notes, Refunding 5.00 7/15/12 300,000 305,094 Pennsylvania Economic Development Financing Authority, EDR (Delweld Industries Project) (LOC; PNC Bank NA) 0.19 3/7/12 600,000 a,b 600,000 Pennsylvania Economic Development Financing Authority, EDR (Ganflec Corporation Project) (LOC; PNC Bank NA) 0.20 3/7/12 1,100,000 a,b 1,100,000 Pennsylvania Economic Development Financing Authority, EDR (North American Communication, Inc. Project) (LOC; PNC Bank NA) 0.19 3/7/12 1,735,000 a,b 1,735,000 Pennsylvania Economic Development Financing Authority, EDR (Pittsburgh Flexicore Company, Inc. Project) (LOC; PNC Bank NA) 0.19 3/7/12 1,425,000 a,b 1,425,000 Pennsylvania Economic Development Financing Authority, EDR (Plastikos Realty Project) (LOC; PNC Bank NA) 0.27 3/7/12 100,000 a,b 100,000 Pennsylvania Economic Development Financing Authority, EDR (PMF Industries, Inc. Project) (LOC; PNC Bank NA) 0.27 3/7/12 175,000 a,b 175,000 Pennsylvania Economic Development Financing Authority, EDR (Siem Tool Company/PRJP Partnership Project) (LOC; PNC Bank NA) 0.21 3/7/12 1,100,000 a,b 1,100,000 Pennsylvania Economic Development Financing Authority, Recovery Zone Facility Revenue (Hawley Silk Mill, LLC Project) (LOC; PNC Bank NA) 0.22 3/7/12 1,000,000 a,b 1,000,000 Pennsylvania Economic Development Financing Authority, Revenue (Northwestern Human Services - Allegheny Valley School, LLC Issue) (LOC; TD Bank) 0.15 3/1/12 6,295,000 a 6,295,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Association of Independent Colleges and Universities of Pennsylvania Financing Program - University of Scranton) (LOC; JPMorgan Chase Bank) 0.19 3/7/12 1,070,000 a 1,070,000 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/12 200,000 202,509 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/12 280,000 283,512 Pennsylvania State University, GO Notes 4.00 3/1/12 650,000 650,000 Philadelphia, Gas Works Revenue, Refunding (LOC; Scotiabank) 0.11 3/7/12 9,000,000 a 9,000,000 Philadelphia Authority for Industrial Development, Educational Facilities Revenue (Chestnut Hill College Project) (LOC; Wells Fargo Bank) 0.25 3/7/12 5,500,000 a 5,500,000 Philadelphia Authority for Industrial Development, IDR (I Rice Associates LP Project) (LOC; Wells Fargo Bank) 0.35 3/7/12 295,000 a,b 295,000 Philadelphia Authority for Industrial Development, Revenue (Henry H. Ottens Manufacturing Company Project) (LOC; Wells Fargo Bank) 0.33 3/7/12 400,000 a,b 400,000 RBC Municipal Products Inc. Trust (Manheim Township School District, GO Notes) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.16 3/7/12 6,000,000 a,c,d 6,000,000 RBC Municipal Products Inc. Trust (Pennsylvania Turnpike Commission, Turnpike Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.16 3/7/12 10,900,000 a,c,d 10,900,000 Schuylkill County Industrial Development Authority, IDR (M & Q Packing Corporation Project) (LOC; PNC Bank NA) 0.20 3/7/12 385,000 a,b 385,000 Telford Industrial Development Authority, IDR (Ridgetop Associates Project) (LOC; Bank of America) 0.25 3/7/12 4,195,000 a,b 4,195,000 York County, GO Notes, TRAN 1.00 4/30/12 5,955,000 5,962,055 York County Industrial Development Authority, Revenue (495 Leasing Project) (LOC; Wells Fargo Bank) 0.35 3/7/12 300,000 a,b 300,000 York County Industrial Development Authority, Revenue (Riach Family Limited Partnership Project) (LOC; M&T Trust) 0.41 3/7/12 1,490,000 a,b 1,490,000 York County Industrial Development Authority, Revenue (York Sheet Metal, Inc. Project) (LOC; M&T Trust) 0.41 3/7/12 1,505,000 a,b 1,505,000 Total Investments (cost $138,345,944) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at February 29, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At February 29, 2012, the fund had $39,530,000 or 28.9% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from industrial revenue. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2012, these securities amounted to $23,425,000 or 17.1% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At February 29, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of February 29, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 138,345,944 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 3 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS PENNSYLVANIA MUNICIPAL MONEY MARKET FUND By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 23, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 23, 2012 By: /s/ James Windels James Windels Treasurer Date: April 23, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
